Citation Nr: 1039034	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  09-42 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1943 to May 1946, and 
from March 1949 to April 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which, in pertinent part, denied service connection for 
posttraumatic stress disorder (PTSD), a back disorder, and a 
bladder disorder.  In a November 2009 substantive appeal to the 
Board, the Veteran limited his appeal to the issue of service 
connection for PTSD.  Therefore, service connection for a back 
disorder and a bladder disorder respectively are not in appellate 
status and are not before the Board.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009).  

The Board notes that the Veteran originally applied for service 
connection for posttraumatic stress disorder (PTSD).  However, as 
the evidence indicates that he has been diagnosed with a 
depressive disorder, and the Veteran claims to have experienced 
psychiatric symptomatology since service, the Board finds that 
the claim should be broadened and reclassified as entitlement to 
service connection for a psychiatric disorder, to include PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).

Also, during the pendency of this appeal, the Board notes that 
the Veteran was found incompetent for VA purposes, that is, to 
handle disbursement of funds, in September 2008.  The Veteran's 
daughter was appointed the Veteran's payee.  From the evidence of 
record, the Veteran apparently is still pursuing this matter in 
his own capacity with the aid of his payee.  

The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

A review of the record discloses a need for further development 
prior to appellate review of the Veteran's claim.  The Veteran 
essentially contends that he developed PTSD as a result of his 
experiences in service during World War II.  Specifically, the 
Veteran states that, while working in his capacity as a telephone 
and telegraph lineman on Okinawa in 1945, he was shot by sniper 
fire while repairing a telephone line on top of a telephone pole.  
Although the bullet only grazed him, the Veteran fell off the 
pole into a rice paddy.  There, the Veteran lay motionless for an 
hour to prevent detection by the enemy.  He recalled experiencing 
intense fear at the time as he was worried that the attacker 
would find and kill him.  The Veteran reported that he 
experienced feelings of sadness and depression for many years 
after his discharge from service.  He also stated that he 
currently experienced nightmares related to his war experiences 
and, as a result, did not sleep very well.  

Other than the Veteran's March 1946 service discharge medical 
examination, indicating no abnormalities at discharge, the 
Veteran's service treatment records and personnel records are 
largely missing from the file.  In a May 2006 letter, VA 
confirmed that the missing records were destroyed in a fire and, 
therefore, were not available.  

Reviewing the recent medical evidence of record, in an August 
2007 letter, David Prier, M.D., reported having reviewed the 
Veteran's treatment records from the St. Joseph Medical Center, 
written by Dr. Robert Sasso and Dr. Jawdat.  Dr. Prier also 
stated that the Veteran had undergone a physical and mental 
status evaluation at his office the previous day.  Having 
reviewed this evidence as well as statements from the Veteran and 
his relatives, Dr. Prier opined that the Veteran had developed 
chronic PTSD due to wartime experiences.  The Board notes that 
the evidence does not contain the records from the St. Joseph 
Medical Center referred to by Dr. Prier.  Also, the claims file 
does not contain any records written during the physical and 
mental status evaluations performed at Dr. Prier's office.  As 
all records regarding treatment for PTSD are relevant to the 
Veteran's claim, the AMC/RO should attempt to obtain and 
associate with the claims file all pertinent evidence relating to 
this disorder.  See 38 U.S.C.A. § 5103A(b)(c) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c)(1)(2) (2009).

In an August 2007 VA treatment record, a VA psychiatrist 
diagnosed PTSD and a depressive disorder.  However, in an October 
2007 VA treatment record, the same examiner noted that a PTSD 
screening was negative.

Considering the Veteran's claimed stressor is consistent with the 
difficulties encountered by service members with his military 
occupational specialty during service in World War II, the Board 
finds that the Veteran was exposed to sniper fire while perched 
on a telephone pole during World War II.  Although the record 
contains a private treatment record diagnosing PTSD based upon 
war trauma, the treatment records used in making this conclusion 
are not entirely included in the claims file.  Also, the most 
recent VA records indicate that a PTSD screening was negative.  

As the record of evidence is unclear as to whether the Veteran 
has a current PTSD diagnosis, and contains records indicating a 
currently diagnosed depressive disorder, the Board finds that the 
Veteran's claim should be remanded in order to determine if the 
Veteran has any mental disorder related to service.  See Clemons, 
23 Vet. App. at 1.  In order to aid in this determination, the 
Board finds that the Veteran should be afforded a psychiatric 
examination to determine the etiology of any current psychiatric 
disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.                § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (noting the need for an examination when the evidence, in 
part, indicates that a disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  As part of this 
requirement, the AMC/RO must issue an 
additional VCAA letter, indicating the 
information and evidence necessary to 
substantiate a claim for a psychiatric 
disorder.

2.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
psychiatric care, to include Dr. Robert Sasso 
and Dr. Jawdat at the St. Joseph Medical 
Center, and the offices of Dr. David Prier, 
M.D.  After securing the necessary releases, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by the 
Veteran, including any VA treatment records 
dated since October 2007, the date of the 
last record included in the claims file.  

3.  The AMC/RO should afford the Veteran a VA 
psychiatric examination to determine whether 
he has any psychiatric disorder related to 
service, to include PTSD.  The VA examiner 
should accept as a fact the Veteran's account 
of encountering sniper fire while perched 
atop a telephone pole during service in World 
War II, notwithstanding the absence of 
documentation in official service treatment 
records and service personnel records that 
are missing.  The examiner should determine 
the nature and extent of any currently 
demonstrated acquired psychiatric disorders.  
Following a review of the relevant evidence 
and any necessary testing, the examiner is 
asked to offer the following opinions:

a.  Is it at least as likely as not 
that the Veteran has PTSD consistent 
with the American Psychiatric 
Association 's Diagnostic and 
Statistical Manual for Mental 
Disorders (DSM- IV) as a result of a 
verified stressor or any other in-
service stressor related to the 
Veteran's fear of hostile military or 
terrorist activity.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.

b.  If PTSD is not diagnosed, is it 
as least as likely as not (50 percent 
or greater degree of probability) 
that the Veteran has a psychiatric 
disorder other than PTSD that began 
during service or is otherwise 
etiologically linked to any in-
service event, including experiencing 
sniper fire while atop a telephone 
pole during service in World War II?  
If so, such diagnosed disorder must 
be specifically identified.

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinions with what is considered to be a 
generally accepted degree of medical 
certainty, i.e. without resorting to 
speculation, the reasons should be so stated.  
The examiner must in such case explain why it 
would be speculative to respond.

4.  After completion of the foregoing and all 
other necessary development, the AMC/RO 
should re-adjudicate the claim.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished a 
SSOC and be given an opportunity to submit 
written or other argument in response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination(s), as failure to do so may result in denial of the 
claim(s).  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

